DETAILED ACTION
This Office action is in response to Application filed on September 17, 2020.
Claims 1-30 are pending.
Claims 1, 6, 8-10, 12-14, 16-18, 21-22, 24-27, and 29 are rejected.
Claims 2-5, 7, 11, 15, 19-20, 23, 28, and 30 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Priority
Applicant’s claim for the benefit of provisional application No. 62/901,954 filed on September 18, 2019 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2021 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 8-10, 12-14, 16-18, 21-22, 24-27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dortmund et al. (US 2018/0213482 A1, “Dortmund”) in view of Qu et al. (US 2020/0280393 A1, “Qu”).
Regarding claims 1, 18, 27, and 29, Dortmund discloses a method for wireless communications at a user equipment (UE) (a mobile device, see FIG. 10 and ¶ 71), comprising: 
receiving a discontinuous reception cycle configuration from a base station that indicates a plurality of discontinuous reception cycles within a discontinuous reception period that each have an ON-duration during which the UE is to be in an active mode to monitor for transmissions from the base station (the mobile device receives DRX configuration, such as DRX cycle and DRX on-duration, from a base station via control signaling, see ¶ 4; moreover, the DRX configuration can indicate multiple DRX cycles within a DRX period, where each DRX cycle has a DRX on-duration, see FIG. 1-4), and wherein the UE transitions to an inactive mode after one or more of the ON-durations until a subsequent ON-duration (the mobile device transitions to power-save mode after DRX on-duration, see FIG. 1-4); 
identifying a channel measurement schedule that indicates a timing for one or more channel measurements of the UE, wherein at least a first channel measurement occurs when the UE is to be in the inactive mode of the discontinuous reception cycle configuration (the mobile device determines whether to use TTI1 or TTI2 [i.e., first channel measurement] for CSI reporting shortly after receiving sub-frame TTI1, see FIG. 4, 7, and ¶ 51; in another embodiment, the mobile device determines whether to use TTI1 or TTI2 [i.e., first channel measurement] for CSI reporting before receiving TTI1 or TTI2, see FIG. 6, 8-9; moreover, TTI2 occurs when the mobile device is in power-safe mode, see FIG. 4); 
determining that a change in a channel quality metric exceeds a threshold value during a predetermined period before the first channel measurement (the mobile device determines that the difference between the current CSI value and the previous CSI value [i.e., change in CSI value] is greater than or equal to a threshold before TTI2 occurs, see step 702 in FIG. 7; in another embodiment, the mobile device determines whether the variation of the last N number of CSI values is greater than or equal to a threshold before TTI2 occurs, see steps 601, 801 in FIG. 6, 8; in another embodiment, the mobile device determines whether the last N number of ∆CQIi values are all greater than or equal to a threshold before TTI2 occurs, see step 904 in FIG. 9); and 
setting the UE to be in an active mode to perform the first channel measurement based at least in part on the determining that the change in the channel quality metric exceeds the threshold value for at least the predetermined period before the first channel measurement (in response to determining that the difference in CSI value is greater than or equal to the threshold, the mobile device receives sub-frame TTI2 and determines CSI based on the sub-frame TTI2, see steps 702, 504, 505 in FIG. 7; in another embodiment, in response to determining that the variation of the last N number of CSI values is greater than or equal to the threshold, the mobile device receives sub-frame TTI2 and determines CSI based on the sub-frame TTI2, see steps 801, 504, 505 in FIG. 8; in another embodiment, in response to determining that the last N number of ∆CQIi values are all greater than or equal to the threshold, the mobile device receives sub-frame TTI2 and determines CSI based on the sub-frame TTI2, see steps 904, 504, 505 in FIG. 9).
However, Dortmund does not explicitly disclose a limited active mode.
Qu discloses a limited active mode (a UE RF can be in a partial OFF mode during which the UE only performs essential synchronization and channel estimation function to save power consumption, see FIG. 6 and ¶¶ 36-37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dortmund as taught by Qu, since the modification, as suggested in ¶¶ 36-37 of Qu, enables the UE to only perform essential synchronization and channel estimation function (e.g., receiving reference signals to perform synchronization and/or channel estimation), thereby realizing improved power saving of the UE RF chain.
Furthermore, regarding claim 18, Dortmund discloses an apparatus for wireless communications at a user equipment (UE) (a mobile device, see FIG. 10 and ¶ 71), comprising: 
a processor (a processor, see ¶ 70), 
memory coupled with the processor (a memory storing software program that is executed by the processor, see ¶ 70); and 
instructions stored in the memory and executable by the processor to cause the apparatus to perform function (a memory storing software program that is executed by the processor, see ¶ 70).
Furthermore, regarding claim 27, Dortmund discloses an apparatus for wireless communications at a user equipment (UE) (a mobile device, see FIG. 10 and ¶ 71), comprising: 
means for receiving (the mobile device has one or more antennas and/or antenna arrays and a receiver component 1001, see FIG. 10 and ¶ 71); 
means for identifying (a memory storing software program that is executed by a processor, see ¶ 70); 
means for determining (a memory storing software program that is executed by the processor, see ¶ 70); and 
means for setting (a memory storing software program that is executed by the processor, see ¶ 70).
Furthermore, regarding claim 29, Dortmund discloses a non-transitory computer-readable medium storing code (a memory storing software program that is executed by a processor, see ¶ 70) for wireless communications at a user equipment (UE) (a mobile device, see FIG. 10 and ¶ 71), the code comprising instructions executable by a processor to perform function (the memory storing software program that is executed by the processor, see ¶ 70).
Regarding claims 6 and 21, Dortmund discloses wherein the predetermined period is based on one or more of a preconfigured time duration, a magnitude of the change in the channel quality metric, or any combinations thereof (the mobile device determines that the difference between the current CSI value and the previous CSI value [i.e., time difference between TTI1 and the previous TTI] is greater than or equal to a threshold before TTI2 occurs, see step 702 in FIG. 7; in another embodiment, the mobile device determines whether the variation of the last N number of CSI values [i.e., time difference between first and last CSI values of N number of CSI values] is greater than or equal to a threshold before TTI2 occurs, see steps 601, 801 in FIG. 6, 8; in another embodiment, the mobile device determines whether the last N number of ∆CQIi values [i.e., time difference between first and last ∆CQIi values] are all greater than or equal to a threshold before TTI2 occurs, see step 904 in FIG. 9).
Regarding claim 8, Dortmund discloses wherein the channel quality metric comprises one or more of a reference signal received power (RSRP), a reference signal received quality (RSRQ), or a signal to noise ratio (SNR), or any combinations thereof, that is determined based at least in part on one or more signals received from the base station (measuring RSRP, see ¶ 68).
Regarding claims 9 and 22, Dortmund discloses wherein the determining that the change in the channel quality metric exceeds the threshold value comprises: 
comparing a current value of the channel quality metric to a prior value of the channel quality metric prior to transitioning to the inactive mode (the mobile device determines that the difference between the current CSI value and the previous CSI value [i.e., the previous CSI value occurs at TTI or before, which occurs before the mobile device transitions to power-safe mode corresponding to TTI2, see FIG. 4] is greater than or equal to a threshold before TTI2 occurs, see step 702 in FIG. 7; in another embodiment, the mobile device determines whether the variation of the last N number of CSI values [i.e., the previous CSI value occurs at TTI or before, which occurs before the mobile device transitions to power-safe mode corresponding to TTI2, see FIG. 4] is greater than or equal to a threshold before TTI2 occurs, see steps 601, 801 in FIG. 6, 8; in another embodiment, the mobile device determines whether the last N number of ∆CQIi values [i.e., the previous CQI value occurs at TTI or before, which occurs before the mobile device transitions to power-safe mode corresponding to TTI2, see FIG. 4] are all greater than or equal to a threshold before TTI2 occurs, see step 904 in FIG. 9).
Furthermore, regarding claim 22, Dortmund discloses storing, after the comparing, the current value of the channel quality metric to replace the prior value of the channel quality metric (maintaining previous CSI values or previous ∆CQIi values means that the mobile device stores the current CSI value or current ∆CQIi value to replace prior values, see FIG. 7-9).
 Regarding claim 10, Dortmund discloses wherein the determining that the change in the channel quality metric exceeds the threshold value further comprises: 
storing, after the comparing, the current value of the channel quality metric to replace the prior value of the channel quality metric (maintaining previous CSI values or previous ∆CQIi values means that the mobile device stores the current CSI value or current ∆CQIi value to replace prior values, see FIG. 7-9).
Regarding claims 12 and 24, Dortmund does not explicitly disclose wherein the setting the UE to be in the limited active mode further comprises: maintaining channel measurement components of the UE in an ON state and deactivating physical downlink control channel (PDCCH) decoding components following an ON-duration of a discontinuous reception cycle that is prior to the first channel measurement; performing the first channel measurement; and deactivating, responsive to performing the first channel measurement, the channel measurement components.
Qu discloses wherein the setting the UE to be in the limited active mode further comprises: 
maintaining channel measurement components of the UE in an ON state and deactivating physical downlink control channel (PDCCH) decoding components following an ON-duration of a discontinuous reception cycle that is prior to the first channel measurement (the UE RF can be in a partial OFF mode during which the UE stops monitoring NPDCCH while maintaining essential synchronization and/or channel estimation function, see FIG. 6 and ¶¶ 36-37); 
performing the first channel measurement (the UE RF can be in a partial OFF mode during which the UE stops monitoring NPDCCH while maintaining essential synchronization and/or channel estimation function, see FIG. 6 and ¶¶ 36-37); and 
deactivating, responsive to performing the first channel measurement, the channel measurement components (when the partial OFF mode is done, the UE RF can be put into entire OFF, see ¶¶ 36-37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dortmund as taught by Qu, since the modification, as suggested in ¶¶ 36-37 of Qu, enables the UE to only perform essential synchronization and channel estimation function (e.g., receiving reference signals to perform synchronization and/or channel estimation), thereby realizing improved power saving of the UE RF chain.
Regarding claim 13, Dortmund does not explicitly disclose wherein the channel measurement components are maintained in the ON state after expiration of the ON-duration based on the first channel measurement being within a predetermined time from the expiration of the ON-duration.
Qu discloses wherein the channel measurement components are maintained in the ON state after expiration of the ON-duration based on the first channel measurement being within a predetermined time from the expiration of the ON-duration (the UE RF can be in a partial OFF mode during which the UE stops monitoring NPDCCH while maintaining essential synchronization and/or channel estimation function, see FIG. 6 and ¶¶ 36-37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dortmund as taught by Qu, since the modification, as suggested in ¶¶ 36-37 of Qu, enables the UE to only perform essential synchronization and channel estimation function (e.g., receiving reference signals to perform synchronization and/or channel estimation), thereby realizing improved power saving of the UE RF chain.
Regarding claims 14 and 25, Dortmund discloses wherein the setting the UE to be in the limited active mode further comprises: 
transitioning channel measurement components and physical downlink control channel (PDCCH) decoding components of the UE to an inactive state following an ON-duration of a discontinuous reception cycle that is prior to the first channel measurement (the mobile device (a) transitions to power-safe mode after DRX on-duration (m) associated with TTI1, see FIG. 4, 7, or (b) transitions to power-safe mode after DRX on-duration (m-1) associated with TTI, see FIG. 4, 8-9); 
transitioning the channel measurement components to an ON state based at least in part on the channel measurement schedule associated with the first channel measurement (the mobile device transitions to active mode to measure channel, see FIG. 4); 
performing the first channel measurement (in response to determining that the difference in CSI value is greater than or equal to the threshold, the mobile device receives sub-frame TTI2 and determines CSI based on the sub-frame TTI2, see steps 702, 504, 505 in FIG. 7; in another embodiment, in response to determining that the variation of the last N number of CSI values is greater than or equal to the threshold, the mobile device receives sub-frame TTI2 and determines CSI based on the sub-frame TTI2, see steps 801, 504, 505 in FIG. 8; in another embodiment, in response to determining that the last N number of ∆CQIi values are all greater than or equal to the threshold, the mobile device receives sub-frame TTI2 and determines CSI based on the sub-frame TTI2, see steps 904, 504, 505 in FIG. 9); and 
deactivating, responsive to performing the first channel measurement, the channel measurement components (the mobile device transitions back to power-safe mode after measuring channel, see FIG. 4).
Regarding claims 16 and 26, Dortmund does not explicitly disclose wherein the setting the UE to be in the limited active mode further comprises: transitioning channel measurement components and physical downlink control channel (PDCCH) decoding components of the UE to an inactive state following an ON-duration of a discontinuous reception cycle that is prior to the first channel measurement; transitioning the channel measurement components to an ON state based at least in part on the channel measurement schedule associated with the first channel measurement; performing the first channel measurement; and transitioning the PDCCH decoding components to the ON state for a subsequent ON-duration.
Qu discloses wherein the setting the UE to be in the limited active mode further comprises: 
transitioning channel measurement components and physical downlink control channel (PDCCH) decoding components of the UE to an inactive state following an ON-duration of a discontinuous reception cycle that is prior to the first channel measurement (the UE RF can be in a partial OFF mode during which the UE stops monitoring NPDCCH while maintaining essential synchronization and/or channel estimation function, see FIG. 6 and ¶¶ 36-37); 
transitioning the channel measurement components to an ON state based at least in part on the channel measurement schedule associated with the first channel measurement (the UE RF can be in a partial OFF mode during which the UE stops monitoring NPDCCH while maintaining essential synchronization and/or channel estimation function, see FIG. 6 and ¶¶ 36-37); 
performing the first channel measurement (the UE RF can be in a partial OFF mode during which the UE stops monitoring NPDCCH while maintaining essential synchronization and/or channel estimation function, see FIG. 6 and ¶¶ 36-37); and 
transitioning the PDCCH decoding components to the ON state for a subsequent ON-duration (when the partial OFF mode is done, the UE RF can be put into ON, see ¶¶ 36-37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dortmund as taught by Qu, since the modification, as suggested in ¶¶ 36-37 of Qu, enables the UE to only perform essential synchronization and channel estimation function (e.g., receiving reference signals to perform synchronization and/or channel estimation), thereby realizing improved power saving of the UE RF chain.
Regarding claim 17, Dortmund does not explicitly disclose wherein the channel measurement components are transitioned to the ON state prior to the subsequent ON-duration based on the first channel measurement being within a predetermined time from a start of the subsequent ON-duration.
Qu discloses wherein the channel measurement components are transitioned to the ON state prior to the subsequent ON-duration based on the first channel measurement being within a predetermined time from a start of the subsequent ON-duration (the UE RF can be in a partial OFF mode during which the UE stops monitoring NPDCCH while maintaining essential synchronization and/or channel estimation function, see FIG. 6 and ¶¶ 36-37).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Dortmund as taught by Qu, since the modification, as suggested in ¶¶ 36-37 of Qu, enables the UE to only perform essential synchronization and channel estimation function (e.g., receiving reference signals to perform synchronization and/or channel estimation), thereby realizing improved power saving of the UE RF chain.

Allowable Subject Matter
Claim 2-5, 7, 11, 15, 19-20, 23, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474